UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 99.13% (Cost $310,526,718) California 89.11% ABAG Finance Auth for Nonprofit Corps, Rev San Diego Hosp Assn Ser 2001A 6.125% 08-15-20 BBB+ $2,000 2,091,600 Anaheim, City of, Rev Ref Cert of Part Reg Convention Ctr (P) 9.490 07-16-23 AAA 2,000 2,087,880 Anaheim Public Financing Auth, Rev Lease Cap Apprec Sub Pub Imp Proj Ser 1997C Zero 09-01-18 AAA 3,000 1,888,680 Antioch Public Financing Auth, Rev Ref Reassessment Sub Ser 1998B (G) 5.850 09-02-15 BB+ 1,375 1,420,623 Bay Area Toll Auth, Rev Ref Toll Bridge Ser 2007F 5.000 04-01-31 AA 5,000 5,258,650 Belmont Community Facilities District, Rev Special Tax Dist No. 2000 1 Library Proj Ser 2004A 5.750 08-01-24 Aaa 1,000 1,168,600 California County Tobacco Securitization Agency, Rev Asset Backed Bond Fresno County Fdg Corp 6.000 06-01-35 BBB 1,765 1,770,507 Rev Asset Backed Bond Kern County Corp Ser 2002A 6.125 06-01-43 BBB 5,000 5,040,000 Rev Asset Backed Bond Los Angeles County (Step Coupon 5.25%, 12-01-10) (O) Zero 06-01-21 Baa3 5,000 4,009,200 Rev Asset Backed Bond Sanislaus Fdg Ser 2002A 5.500 06-01-33 Baa3 1,000 969,750 California Department of Water Resources, Rev Pwr Supply Ser 2002A 5.375 05-01-21 A- 4,000 4,380,160 California Educational Facilities Auth, Rev College & Univ Proj 5.000 02-01-26 Baa3 4,525 4,367,530 Rev Ref Pooled College & Univ Financing Ser 1993B 6.125 06-01-09 Baa2 15 15,037 Rev Ref Woodbury Univ 5.000 01-01-25 BBB- 1,800 1,745,622 Rev Ref Woodbury Univ 5.000 01-01-30 BBB- 2,000 1,894,960 Rev Univ of San Diego Ser 2002A 5.500 10-01-32 A2 1,435 1,501,914 California Health Facilities Financing Auth, Rev Catholic Healthcare West Ser 2004G 5.250 07-01-23 A 1,000 1,030,230 Rev Kaiser Permanente Ser 2006A 5.250 04-01-39 A+ 2,500 2,528,400 Page 1 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) California Infrastructure & Economic Development, Rev J David Gladstone Inst Proj 5.250 10-01-34 A- 1,000 1,014,410 Rev Kaiser Hosp Asst I LLC Ser 2001A 5.550 08-01-31 A+ 3,000 3,085,410 Rev Performing Arts Center 5.000 12-01-27 A 500 512,665 California Municipal Finance Auth, Rev Ref Amern Heritage Education Foundation Proj 2006A 5.250 06-01-26 BBB- 1,000 961,110 California Pollution Control Financing Auth, Rev Poll Control Pacific Gas & Electric Ser 1996A 5.350 12-01-16 AAA 1,000 1,055,080 Rev Solid Waste Disposal Keller Canyon Landfill Co Proj 6.875 11-01-27 BB- 2,000 2,004,240 Rev Ref Solid Waste Disposal Waste Management 5.000 01-01-22 BBB 2,000 1,917,880 California, State of, Gen Oblig Unltd 5.125 04-01-23 A+ 2,000 2,107,560 Gen Oblig Unltd 5.125 11-01-24 A+ 3,500 3,668,000 Gen Oblig Unltd Ref (P) 6.045 03-01-16 AAA 6,255 7,216,644 Gen Oblig Unltd Ref 4.750 04-01-29 AAA 6,000 6,024,660 Rev Economic Recovery Ser 2004C-5 (P) 3.430 07-01-23 AA+ 3,305 3,305,000 California State Public Works Board, Rev Lease Dept of Corrections Ser 2003C 5.500 06-01-18 A 5,000 5,451,300 Rev Ref Lease Dept of Corrections State Prisons Ser 1993A 5.000 12-01-19 AAA 5,000 5,390,700 California State University, Rev Ref Systemwide Ser 2005C 5.000 11-01-38 AAA 5,000 5,202,000 California Statewide Communities Develop Auth, Ref Rev Cert of Part Univ Corp Calif State Univ 6.000 04-01-26 AAA 680 684,515 Rev Ref Sr Living Presbyterian Homes Ser 2006A 4.875 11-15-36 BBB+ 2,000 1,838,860 California Statewide Financing Auth, Rev Tobacco Settlement Asset Backed Bond 2002A 6.000 05-01-37 Baa3 2,500 2,507,525 Rev Tobacco Settlement Asset Backed Bond 2002B 6.000 05-01-37 Baa3 4,000 4,012,040 Capistrano Unified School District, Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 6.000 09-01-33 BB 750 765,615 Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 5.875 09-01-23 BB 500 512,555 Rev Spec Tax Cmty Facil Dist No. 98 2 (G) 5.750 09-01-29 AA 2,470 2,617,434 Center Unified School District, Gen Oblig Unltd Ref Cap Apprec Ser 1997C Zero 09-01-16 AAA 2,145 1,511,431 Chula Vista Industrial Development Agency, Rev Ref Tax Alloc Bayfront Ser 2006B (G) 5.250 10-01-27 BB+ 1,250 1,187,850 Page 2 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Cloverdale Community Development Agency, Rev Tax Allocation Redev Project (G) 5.500 09-01-38 BB+ 3,000 2,858,910 Contra Costa County Public Financing Auth, Rev Ref Lease Various Cap Facil Ser 1999 A 5.000 06-01-28 AAA 1,770 1,829,826 Rev Ref Lease Various Cap Facil Ser 1999 A 5.000 06-01-28 AAA 1,230 1,258,991 Corona Community Facilities District, Rev Special Tax Escrow 97 2 (G) 5.875 09-01-23 BB+ 1,255 1,276,034 Folsom Public Financing Auth, Rev Spec Tax Ser 2007B 5.125 09-01-26 BB 1,000 956,380 Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB- 6,615 2,485,652 Rev Ref Toll Rd Cap Apprec Zero 01-15-36 BBB- 30,000 5,720,100 Fresno, City of, Rev Swr Ser A 1 5.250 09-01-19 AAA 1,000 1,103,510 Fresno Joint Powers Financing Auth, Rev Ref Ser 1994A 6.550 09-02-12 BBB+ 300 300,594 Fullerton Community Facilities District, Rev Spec Tax Amerige Heights Dist No. 1 (G) 6.200 09-01-32 BB 1,000 1,025,890 Golden State Tobacco Securitization Corp, Rev Asset Backed Bond Ser 2003A 6.250 06-01-33 BBB 3,000 3,314,520 Rev Asset Back Bond Ser 2005A 5.000 06-01-35 AAA 10,500 10,565,205 Inglewood Unified School District Facilties Financing Auth, Rev Ref Ser 2007 5.250 10-15-26 AAA 5,000 5,580,750 Irvine, City of, Rev Meadows Mobile Home Park Ser 1998A (G) 5.700 03-01-28 BBB- 3,975 3,988,237 Laguna Salada Union School District, Gen Oblig Unltd Ser 2000C Zero 08-01-26 AAA 1,000 415,510 Lancaster School District, Rev Ref Cert of Part Cap Apprec Zero 04-01-19 AAA 1,730 1,055,092 Rev Ref Cert of Part Cap Apprec Zero 04-01-22 AAA 1,380 714,978 Lee Lake Water District, Rev Spec Tax Cmty Facil Dist No. 2 Montecito Ranch (G) 6.125 09-01-27 BB 1,200 1,232,136 Long Beach, City of, Rev Ref Harbor Ser 1998A 6.000 05-15-18 AAA 2,660 3,093,686 Rev Spec Tax Cmty Facil Dist No. 6 Pike (G) 6.250 10-01-26 BB- 2,500 2,596,700 Los Angeles Community Facilities District, Rev Spec Tax No. 3 Cascades Business Park Proj (G) 6.400 09-01-22 BB+ 655 667,740 Los Angeles Unified School District, Gen Oblig Unltd Election of 1997 Ser 2002E 5.500 07-01-17 AAA 1,500 1,642,005 Geb Oblig Unltd Ser 2003A 5.000 07-01-23 AAA 5,000 5,417,000 Page 3 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 2,500 2,577,075 Modesto, City of, Rev Spec Tax Cmnty Facs Dist No. 04-1 2 (G) 5.100 09-01-26 BB 3,000 2,860,440 New Haven Unified School District, Gen Oblig Unltd Cap Apprec Ser 1998B Zero 08-01-22 AAA 14,200 6,537,396 Northern California Transmission Agency, Rev Ref Calif-Oregon Transm Proj Ser 1990A 7.000 05-01-13 AAA 100 114,041 Orange Cove Irrigation District, Rev Ref Cert of Part Rehab Proj 5.000 02-01-17 AAA 2,045 2,050,522 Orange, County of, Rev Spec Assessment Imp Bond Act 1915 Ltd Oblig (G) 5.750 09-02-33 BB 1,570 1,565,651 Rev Spec Tax Cmty Facil Dist No. 1 Ladera Ranch Ser 2000A (G) 6.250 08-15-30 AA 1,000 1,019,860 Oxnard, City of, Rev Special Tax District No. 3 Seabridge (G) 5.000 09-01-35 BB 1,500 1,333,410 Paramount Unified School District, Gen Oblig Unltd Cap Apprec Bonds Ser 2001B Zero 09-01-25 AAA 4,735 2,064,839 Pasadena, City of, Cert of Part Ref Old Pasadena Parking Facil Proj 6.250 01-01-18 AA 985 1,111,060 Poway, City of, Rev Ref Cmty Facil Dist No. 88 1 Pkwy Business Ctr (G) 6.750 08-15-15 BB 1,000 1,032,520 Rancho Santa Fe Community Services District, Rev Spec Tax Cmty Facil Dist No. 1 (G) 6.700 09-01-30 BB 1,000 1,030,210 Redondo Beach Public Financing Auth, Rev South Bay Center Redevel Proj (G) 7.000 07-01-16 BBB+ 885 895,284 Ripon Redevelopment Agency, Rev Ref Community Redevelopment Proj 4.750 11-01-36 Aaa 1,700 1,686,723 Riverside County Asset Leasing Corp, Rev Leasehold Linked Ctfs Riverside County Ser 1993A 6.500 06-01-12 A+ 1,000 1,096,720 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 BB+ 5,000 4,984,250 San Bernardino, County of, Rev Cert of Part Cap Facil Proj Ser 1992B 6.875 08-01-24 AAA 350 453,547 Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-17 AAA 8,750 9,578,887 Page 4 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) San Bruno Park School District, Gen Oblig Unltd Cap Apprec Ser 2000B Zero 08-01-21 AAA 1,015 540,031 Gen Oblig Unltd Cap Apprec Ser 2000B Zero 08-01-23 AAA 1,080 515,182 San Diego County Water Auth, Rev Ref Cert of Part Inverse Floater (M)(P) 7.586 04-23-08 AAA 1,000 1,017,980 Rev Ref Cert of Part Inverse Floater (M)(P) 7.586 04-22-09 AAA 400 425,400 San Diego Redevelopment Agency, Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-17 BB 1,600 952,448 Rev Ref Tax Alloc Cap Apprec Ser 1999B (G) Zero 09-01-18 BB 1,700 942,582 Rev Ref Tax Alloc City Heights Proj Ser 1999A (G) 5.800 09-01-28 BB 1,395 1,398,948 Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09-01-23 BB 1,000 1,009,920 San Diego Unified School District, Gen Oblig Ref Election 1998 Ser 2006F-1 5.250 07-01-28 AAA 5,000 5,644,350 Gen Oblig Unltd Cap Apprec Ser 1999A Zero 07-01-21 AAA 2,500 1,335,250 Gen Oblig Unltd Election of 1998 Ser 2000B 5.000 07-01-25 AAA 2,450 2,549,887 San Fransisco Bay Area Rapid Transit District, Gen Oblig Unltd Election of 2004 Ser 2007B 5.000 08-01-32 AAA 2,000 2,116,840 San Francisco City & County Redevelopment Agency, Rev Cmty Facil Dist No. 6 Mission Ser 2001A (G) 6.000 08-01-25 BB 2,500 2,535,825 Rev Spec Tax Cmnty Facil Dist No. 6 Ser 2005A (G) 5.150 08-01-35 BB 1,250 1,137,013 San Francisco State Building Auth, Rev Ref Lease Dept of Gen Serv Ser 1993A 5.000 10-01-13 A 2,145 2,256,647 San Joaquin, County of, Cert of Part Cnty Admin Bldg 5.000 11-15-29 AAA 2,965 3,068,419 San Joaquin Hills Transportation Corridor Agency, Rev Ref Toll Rd Conv Cap Apprec Ser 1997A 5.750 01-15-21 BB- 5,000 4,961,000 Rev Toll Rd Sr Lien Zero 01-01-14 AAA 5,000 4,012,050 Rev Toll Rd Sr Lien Zero 01-01-22 AAA 6,500 3,472,755 San Marcos Public Facilities Auth, Rev Sub Tax Increment Proj Area 3 Ser 1999A (G) 6.000 08-01-31 AA 1,305 1,378,719 Page 5 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) San Mateo County Joint Power Auth, Rev Ref Lease Cap Proj Prog 5.000 07-01-21 AAA 1,815 1,971,961 Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-19 AAA 1,790 2,142,039 Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-24 AAA 10,000 12,231,700 Rev Ref Mainplace Proj Ser 1998D (G) 5.600 09-01-19 BBB- 1,000 1,034,580 Santa Clara,County of, General Obligation Unltd 5.250 09-01-24 AAA 2,500 2,816,550 Santa Clara County Financing Auth, Rev Ref Lease Multiple Facil Projs Ser 2000B 5.500 05-15-17 AAA 6,000 6,368,880 Santa Fe Springs Community Development Commission, Rev Tax Alloc Cap Apprec Cons Redev Proj Ser 2006A Zero 09-01-20 AAA 1,275 716,741 Santa Margarita Water District, Rev Spec Tax Cmty Facil Dist No. 99 1 (G) 6.000 09-01-30 AA 500 567,380 Santaluz Community Facilities District, Rev Spec Tax Dist No. 2 Imp Area No. 1 (G) 6.375 09-01-30 BB 1,495 1,497,855 Southern California Public Power Auth, Rev Ref Southern Transm Proj Zero 07-01-13 AAA 4,400 3,602,940 Rev Nat Gas Proj No. 1 Ser 2007A 5.250 11-01-26 AA- 1,000 1,014,380 Tobacco Securitization Auth of Northern California, Rev Asset Backed Bond Ser 2001A 5.375 06-01-41 AAA 1,000 1,069,130 Torrance, City of, Rev Ref Hosp Torrance Mem Med Ctr Ser 2001A 5.500 06-01-31 A+ 2,000 2,042,300 Turlock Health Facilities, Rev Emanuel Med Ctr Ser 2007B 5.125 10-15-37 BBB+ 2,500 2,384,200 Tustin Unified School District, Rev Spec Tax Cmty Facil Dist No. 97 1 6.375 09-01-35 AAA 1,000 1,041,820 Vallejo Sanitation & Flood Control District, Rev Ref Cert of Part 5.000 07-01-19 AAA 2,500 2,697,325 West Covina Redevelopment Agency, Rev Ref Cmty Facil Dist Fashion Plaza Proj 6.000 09-01-22 AA 3,000 3,449,490 Puerto Rico 10.02% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (M)(P) 7.970 07-01-11 AAA 7,500 8,737,200 Puerto Rico, Commonwealth of, Gen Oblig Unltd 6.500 07-01-15 BBB- 6,000 6,875,700 Rev Hosp de la Concepcion Ser 2000A 6.500 11-15-20 AA 500 537,680 Page 6 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2007 (unaudited) Puerto Rico Highway & Transportation Auth, Rev Ref Ser 1996Z 6.250 07-01-14 AAA 3,250 3,755,018 Rev Ref Ser 1998A 5.000 07-01-38 BBB+ 4,810 4,904,709 Rev Ref Ser 1998A 5.000 07-01-38 BBB+ 190 192,531 Puerto Rico Ind'l, Tourist, Ed'l, Med & Environmental Control Facilities Financing Auth, Gen Oblig Unltd Ser 975 (P) 6.130 07-01-18 Aaa 5,000 5,754,800 Puerto Rico Public Finance Corp, Rev Commonwealth Approp Ser 2002E 5.700 08-01-25 Aaa 2,500 2,622,350 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.03% (Cost $104,000) Joint Repurchase Agreement 0.03% Joint Repurchase Agreement with UBS Securities, Inc., dated 11-30-07 at 3.050% to be repurchased at $104,026 on 12-3-2007, collateralized by $79,610 U.S. Treasury Inflation Indexed Note, 3.875%, due 1-15-09 (valued at $106,080, including interest) 3.050% $104 104,000 Total investments (Cost $310,630,718) 99.16% Other assets and liabilities, net 0.84% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 7 John Hancock California Tax-Free Income Fund Notes to Schedule of Investments November 30, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. The cost of investments owned on 11-30-2007, including short-term investments, was $310,630,718. Gross unrealized appreciation and depreciation of investments aggregated $21,538,878 and $1,949,383, respectively, resulting in net unrealized appreciation of $19,589,495. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of Class A, Class B and Class C of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. Debt securities are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock California Tax-Free Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 17, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 18, 2008
